WASHINGTON. Circuit Justice,
charged the jury that, upon this indictment there were two questions: 1. Was the captain confined at all? 2. Was he confined by Henry? That the first question depended upon the credit which they might give to the witnesses for the prosecution, and 1o those for the defendant. If they believed the former rather than the latter, the fact of confinement was fully made out; if otherwise, it was not, as it did not then appear but that the captain was at liberty, at any moment, to extricate himself from Black, if such had been his wish. The offence does not consist in the mere act of forcibly restraining the master: it must be feloniously done, and whether felonious or not, was to be judged of by the jury from all the circumstances of the case; *277as if it be done with violence, and without a justifiable cause, &c.
2. Although the captain was not actually confined by Henry, if confined at all, still, if Henry aided and abetted in the act. he was constructively guilty, and is considered in law as a principal offender. But to charge him as an accomplice, the jury should be satisfied from the evidence that such was his intention. As to the quo animo which governed him throughout the affray, the jury are alone to judge. If his attack on the mate was intended to favour that of Black on the captain, then, in point of law. he is guilty of confining the captain, provided Black is guilty. If they were in reality distinct affrays, arising from distinct causes, as may be inferred from the evidence of the witnesses for the prisoner, then he cannot be implicated in the offence charged against him of confining the captain.